Citation Nr: 0121238	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  98-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
narcolepsy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastroenteritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from July 1971 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, where the RO determined that new and material 
evidence had not been submitted to reopen the claims of 
service connection for a sleep disorder, bilateral hearing 
loss, gastroenteritis, and headaches.  In December 1998, a 
hearing officer reopened the claims and adjudicated the 
matters on a de novo basis.  The claims were denied however.

On appellate review, in March 2000, the Board denied the 
appeal.  The Board found that new and material evidence had 
not been presented to reopen the claims.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2001, the parties filed a Joint 
Motion for Remand and For a Stay of Proceedings Pending the 
Resolution of the Motion.  The Court granted the motion, 
thereby vacating the Board's March 2000 decision and 
remanding the matter pursuant to 38 U.S.C. § 7252(a).

Regarding the matters on appeal, in spite of the December 
1998 determination, in accordance with Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996), before addressing the merits of 
the claims, the Board must first determine whether new and 
material evidence has been presented to reopen the final 
determinations.  Barnett, 83 F.3d at 1383-84; see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Thus, the 
issues before the Board are as stated on the title page.

In January 1998, the veteran stated that he wanted to reopen 
a claim of entitlement to service connection for a dental 
disorder.  The matter is referred to the RO for 
consideration.

In March 2000, the veteran submitted an informal claim 
seeking increased ratings for his lower back and bilateral 
knee disabilities.  Review of the record indicates that the 
matters are still pending before the RO and have not been 
developed for appellate review.  Thus, no action by the Board 
in this regard is warranted.  

In July 2000, the veteran submitted additional VA outpatient 
treatment reports dated from 1993 to 2000.  The reports show 
continued treatment for narcolepsy, headaches, stomach 
problems, and ear problems.  Although a waiver of initial RO 
review is not of record, because the Board has determined 
that the benefits, to which the evidence relates may be 
allowed to the extent discussed below, additional development 
is not warranted.  38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claims.

2.  In an unappealed March 1996 rating action, service 
connection for narcolepsy was denied. 

3.  In an October 1996 decision, the Board denied service 
connection for gastroenteritis, residuals of a head injury to 
include headaches, and bilateral defective hearing.

4.  The newly submitted evidence consists of VA and non-VA 
treatment reports, a hearing transcript, and supporting 
statement from the veteran's spouse.  The medical evidence 
shows treatment for and diagnoses of narcolepsy, stomach 
problems, headaches, and decreased hearing.

5.  The newly submitted evidence was not previously 
considered and bears directly and substantially upon the 
matters under consideration, and, by itself or in conjunction 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
RO's March 1996 determination, denying service connection for 
narcolepsy.  38 U.S.C.A. §§ 5108, 7105(d)(3) (West 1991); 38 
C.F.R. § 3.156(a) (2000).

2.  New and material evidence has been received to reopen the 
Board's October 1996 decision, denying service connection for 
gastroenteritis.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  New and material evidence has been received to reopen the 
Board's October 1996 decision, denying service connection for 
residuals of a head injury, to include headaches.  38 
U.S.C.A. §§ 5108, 7104(b), (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

4.  New and material evidence has been received to reopen the 
Board's October 1996 decision, denying service connection for 
bilateral defective hearing.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, the Board is satisfied that all relevant facts 
pertaining to these claims have been properly and 
sufficiently developed.  The Board recognizes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist.  

However, despite the change in the law brought about by the 
VCAA, because of the determinations rendered below, the Board 
finds that a remand of the issues on appeal is not required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
August 1997, the veteran was furnished a statement of the 
case apprising him of applicable law and regulations, as well 
as reasons and bases associated with his claims when 
adjudicated on a finality basis.  The record also shows that 
VA and non-VA medical reports have been obtained, the 
veteran's hearing transcript and supporting statement are of 
record, and that the veteran has not identified any 
outstanding medical evidence. 

The Board acknowledges that in the joint motion the parties 
found that a remand was required to ensure that the claims 
will be afforded full review and accorded all protections due 
under the recently enacted VCAA.  The parties added that 
because the Board found that new and material evidence had 
not been presented, even though the RO, in December 1998, 
found that it had been presented, consideration of the 
possible existence of prejudice and examination of the degree 
of notice provided the agency was particularly important, and 
that more explanation for the decision to continue with an 
examination of the finality question should have been 
provided. .  Bernard v. Brown, 4 Vet. App. 384 (1993); cf. 
Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000), vacating 
Nolen v. West, 12 Vet. App. 347 (1999) (Federal Circuit held 
that once a claim has been determined to be well grounded by 
the Secretary, the Court cannot reconsider the issue). 

However, as previously noted, no additional notification or 
development action is required under the VCAA for the issues 
currently before the Board.  Additionally, because of the 
determinations reached below, the Board finds that it would 
not be potentially prejudicial to the veteran if it were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).


New and Material Evidence

The veteran avers that service connection is warranted for 
narcolepsy, gastroenteritis, hearing loss, and headaches.  
Law and regulations provide that service connection may be 
established for a disability resulting from personal injury 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may also be established for 
a chronic disease, including organic diseases of the nervous 
system, if manifest to a degree of 10 percent or more within 
one year from the date of separation from such active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  The 
regulations also provide that service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2000).

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition sores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

To establish service connection, there must be competent 
evidence of current disability, of incurrence or aggravation 
of a disease or injury in service, and of a nexus between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).

In March 1996, the RO denied service connection for 
narcolepsy.  The RO noted that VA and non-VA medical reports 
noted a possible sleep disorder and a questionable diagnosis 
of narcolepsy, and reasoned that the medical evidence did not 
show that the veteran's disorder was incurred in or 
aggravated by service.  In an October 1996 decision, the 
Board found that there was no competent medical evidence that 
that the veteran had gastroenteritis, residuals of a head 
injury to include headaches, or bilateral defective hearing.  
The claims were denied as not well grounded.

In rendering those determinations, both the RO and Board 
considered the veteran's service medical records, October 
1991 and November 1992 VA examination reports, July 1992 
hearing transcript, and VA and non-VA medical reports dated 
from 1993 to 1995.

The service medical records show that on enlistment 
examination in April 1971, the veteran had an auditory 
threshold of 40 decibels at the frequency of 4000 Hertz.  
Otherwise, the reports thereafter are silent with regard to 
hearing loss as defined by 38 C.F.R. § 3.385.  For headaches, 
the reports show that the veteran sustained an injury to his 
forehead in April 1973 and that he fell and struck his head 
on a mat in November 1989.  The reports also show that he 
complained of headaches in July 1978 and November 1982, but 
at those times viral syndrome and bronchitis, respectively, 
were diagnosed.  For gastroenteritis, the service medical 
records show that the veteran received treatment for 
gastroenteritis in December 1989; otherwise, the reports are 
silent in this regard.  The records are silent with regard to 
narcolepsy.

On VA examination in October 1991, examination of the ears 
was normal and no hearing loss was indicated.  No references 
to headaches or residuals of a headache were made, but a 
history of acute gastroenteritis was noted.  

During his hearing in July 1992, the veteran, in essence, 
testified that his disorders were incurred in or aggravated 
by active service. 

On VA examination in November 1992, no residuals of a head 
injury, gastroenteritis, or hearing loss.  

VA medical reports dated from 1993 to 1995 note narcolepsy 
with further sleep studies to be conducted, sleep apnea by 
history, a possible sleep disorder, and questionable 
narcolepsy.  A September 1995 private medical report notes 
that a diagnosis of narcolepsy had been made.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification.  Thereafter, a 
SOC will be issued to the claimant, and the claimant will be 
afforded a period of 60 days from the issuance of the SOC or 
within the remainder of the 1-year period from the date of 
the mailing of the notification letter.  Otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7105(c).

Additionally, unless the Chairman of the Board orders 
reconsideration, all decisions of the Board are final on the 
date stamped on the face of the decision.  38 C.F.R. § 
20.1100 (2000).  Except as provided by 38 U.S.C.A. § 5108, 
when a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. § 
7104(b).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

When a claimant seeks to reopen a claim after previously 
finally denied decision and submits evidence in support of 
that claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105 (2000); see also 38 U.S.C.A. §§ 5108, 
7104(b).  As previously noted, once a determination becomes 
final, the Board does not have the jurisdiction to consider 
the previously finally adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383.

"New and material evidence" is evidence that has not been 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

Since March 1996 and October 1996, the veteran has submitted 
reports of private medical treatment, reports of VA 
outpatient treatment, a statement from his wife, and 
testimony offered at a personal hearing. 

A June 1994 report of treatment from J.R.B., M.D., shows 
treatment for narcolepsy.  It also indicates that some family 
members of the veteran might be at risk for narcolepsy.  
Reports of VA outpatient treatment dated from 1996 to 1997 
show that the veteran received treatment for narcolepsy and 
chronic daily headaches.  Medical reports from R.S.S., M.D., 
dated from 1997 to 1998, particularly an October 1997 medical 
statement, show treatment for narcolepsy and headaches.  

A report of treatment from L.C.C., M.D., dated in March 1998, 
indicates that the veteran had a long-standing history of 
narcolepsy, and had been diagnosed with this disorder in 1992 
at the All Saints Sleep Center.  Reference was also made to a 
history of chronic headaches.  Additionally, in the March 
1998 letter, the physician explained to the veteran that the 
use of medication to alleviate his degenerative joint disease 
could have adverse side effects of the gastrointestinal tract 
and kidneys.  The veteran was told that he should closely 
monitor when he took his medications and to eat food when 
taking medications.  

Also of record are statements made by the veteran's spouse, 
along with the testimony furnished by the veteran at his 
personal hearing.  In her statement, the veteran's wife 
indicated that she thought that the veteran had this problem 
beginning in 1978, during his period of service.  During his 
hearing, the veteran testified that he had received treatment 
at VA facilities for gastroenteritis.  He also made reference 
to his history of headaches, beginning in service after an 
automobile accident and a pot falling on his head.  He also 
indicated that he had hearing loss in service.

VA outpatient treatment reports dated from 1996 to 2000 show 
continued treatment for narcolepsy and headaches.  Medical 
reports dated in February 1996 and July 1996 show treatment 
for stomach problems, to include constipation.  Also, a 
clinical entry dated October 1997 shows that audiology 
results revealed normal hearing with mild high frequency 
hearing loss.  The diagnosis was probable eustachian tube 
dysfunction.  A clinical entry dated in February 1999 
indicates that on audio examination in January 1999 hearing 
loss was demonstrated. 

Upon review of the foregoing reports and statements, the 
Board finds that the evidence is new in that the medical 
reports and statements were not of record in March and 
October 1996 when the RO and Board, respectively, denied the 
service connection claims.  The newly submitted evidence is 
also material.  That is, it bears directly and substantially 
upon the specific matters under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  The evidence shows that the 
veteran currently has either received treatment for 
continuous complaints of or diagnoses of the disabilities at 
issue.  Also, the veteran and his spouse have related his 
symptoms and complaints to active service.  38 C.F.R. 
§ 3.303.  Therefore, new and material evidence has been 
submitted to reopen the claims.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Prior to adjudicating the claims on the merits, however, the 
Board must ensure that the duty to assist has been fulfilled.  
Bernard v. Brown, 4 Vet. App. 384.  In this regard, the Board 
finds that additional development is required.  The matters 
are therefore discussed below in the REMAND after the ORDER 
portion of the decision.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for narcolepsy is reopened; 
to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for gastroenteritis is 
reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a head 
injury, to include headaches is reopened; to this extent 
only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral defective 
hearing is reopened; to this extent only, the appeal is 
granted.

REMAND

As noted above, the claims of entitlement to service 
connection for narcolepsy, gastroenteritis, residuals of a 
head injury to include headaches, and bilateral defective 
hearing have been reopened.  As previously noted, during the 
pendency of the appeal, the President signed into law the 
VCAA.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

Because of the change in the law brought about by the VCAA 
and considerations presented in the joint motion, a remand of 
the service connection issues is required for compliance with 
the notice and duty to assist provisions.  Because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

At the outset, it is noted that because the veteran's service 
connection claims were denied by the hearing officer in 
December 1998 on the basis that they were not well grounded, 
the Board finds that a remand is warranted in order to ensure 
that the RO in the first instance will have the opportunity 
to adjudicate the veteran's claims pursuant to the new 
legislation, thereby preventing any potential prejudice to 
the veteran.  Bernard, 4 Vet. App. at 393-94.

Additionally, the veteran asserts that his gastroenteritis, 
headaches, and sleep disorder are service related.  He also, 
in essence, maintains that his bilateral hearing loss was 
aggravated by service.  As detailed above, the veteran has 
submitted additional VA and non-VA medical reports dated from 
1996 to 2000 showing continued treatment for narcolepsy, 
headaches, ear problems, and stomach problems.  Accordingly, 
the Board finds that contemporaneous VA examinations are 
needed to ascertain whether it is at least as likely as not 
that any of the veteran's disabilities were incurred in, 
aggravated by, or related to active service.  

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
service, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238, (1994).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the veteran 
identify all medical care providers who 
have treated him for any of the 
disabilities that are the subject of this 
remand since his separation from active 
service.  After securing any necessary 
releases, the RO should attempt to obtain 
copies of all such clinical records not 
already contained in the claims file.  
Medical care providers contacted should 
include the All Saints Hospital, VA 
Medical Center in Fort Worth, Texas, 
Presbyterian Hospital, and Doctors R.S.S. 
and L.C.C.  In the event that any records 
identified by the veteran are not 
obtained, the RO should comply with the 
notice provisions of the VCAA.  

3.  Regarding the veteran's narcolepsy, 
residuals of a head injury to include 
headaches, gastroenteritis, and bilateral 
defective hearing, the RO should schedule 
the veteran for the appropriate VA 
examinations in order to determine the 
nature, extent, and etiology of the 
aforementioned disabilities.  All 
indicated tests and studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner(s) for review 
prior to examination, and such review 
should be noted by each examiner.  The 
examiners should identify the disabilities 
found and offer an opinion as to whether 
it is at least as likely as not that the 
disabilities were incurred in or 
aggravated by the veteran's active 
service, including any in-service trauma 
or treatment.  A complete rationale should 
be provided for any opinion offered.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  
38 C.F.R. § 3.655 (2000).

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is so notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals


 



